UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended February 28, 2011 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission File Number: 000-52268 ASIAN DRAGON GROUP INC. (Name of registrant as specified in its charter) Nevada 98-0418754 (State of incorporation) (I.R.S. Employer Identification No.) #108 - 1312 North Monroe Street Spokane, Washington 99201 (Address of principal executive offices) (509) 252-8428 (Registrant’s telephone number) with a copy to: Carrillo, Huettel & Zouvas, LLP 3033 Fifth Ave. Suite 400 San Diego, CA 92103 Telephone (619) 546-6100 Facsimile: (619) 546-6060 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso Noo (Not required) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x As of May 19, 2011, there were 38,775,000 shares of the Registrant’s common stock issued and outstanding. Table of Contents ASIAN DRAGON GROUP INC.** TABLE OF CONTENTS PAGE PART I FINANCIAL INFORMATION 1 ITEM1. FINANCIAL STATEMENTS (UNAUDITED) 1 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 7 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 9 ITEM 4. CONTROLS AND PROCEDURES 9 PART II OTHER INFORMATION 10 ITEM1.
